
	
		III
		110th CONGRESS
		2d Session
		S. RES. 687
		IN THE SENATE OF THE UNITED STATES
		
			September 26
			 (legislative day, September 17), 2008
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize testimony and legal
		  representation in People of the State of Michigan v. Sereal Leonard
		  Gravlin
	
	
		Whereas, in the case of People of the State of Michigan v.
			 Sereal Leonard Gravlin (Case No. 08–007750), pending in the Sixth Judicial
			 Circuit Court (Oakland County, Michigan), the prosecuting attorney has
			 subpoenaed testimony from Ruth Gallop, an employee in the office of Senator
			 Debbie Stabenow;
		Whereas, pursuant to sections 703(a) and 704(a)(2) of the
			 Ethics in Government Act of 1978, 2 U.S.C. 288b(a) and 288c(a)(2), the Senate
			 may direct its counsel to represent employees of the Senate with respect to any
			 subpoena, order, or request for testimony relating to their official
			 responsibilities;
		Whereas, by the privileges of the Senate of the United
			 States and rule XI of the Standing Rules of the Senate, no evidence under the
			 control or in the possession of the Senate may, by the judicial or
			 administrative process, be taken from such control or possession but by
			 permission of the Senate; and
		Whereas, when it appears that evidence under the control
			 or in the possession of the Senate may promote the administration of justice,
			 the Senate will take such action as will promote the ends of justice consistent
			 with the privileges of the Senate: Now, therefore, be it
		
	
		That Ruth Gallop and any other
			 employee of Senator Stabenow's office from whom testimony may be required are
			 authorized to testify in the case of People of the State of Michigan v. Sereal
			 Leonard Gravlin, except concerning matters for which a privilege should be
			 asserted.
		2.The Senate Legal Counsel
			 is authorized to represent Ruth Gallop and any other employee of the Senator
			 from whom evidence may be required in the action referenced in section 1 of
			 this resolution.
		
